Picture 1 [exhibit101ex10z11.jpg] 

 

 

 

 

September 12, 2018

 

 

 

Kory Robert Kolterman

Fruci & Associates II, PLLC

802 N. Washington St.

Spokane, WA  99201

 

Re: Kory Robert Kolterman and Fruci & Associates’ Dismissal

 

Dear Kory,

 

This letter is to inform you and Fruci & Associates CPA Firm that effective
immediately we are dismissing your CPA firm as auditors of GeneThera Inc.

 

This decision is due, in part, to the unwarranted delays that have been taking
place for the past nine months, and have prevented, to this date, our Company to
regain compliance with the Securities and Exchange Commission’s financial
filings.

 

We trust that you and your firm will provide necessary cooperation during our
transition with the new auditing firm.

 

Sincerely,

 

 

Antonio (Tony) Milici, M.D., Ph.D.

 

AM/tli

 

Cc:    Tannya  Irizarry

         Kemper Rojas

        Joe Sandoval

 